Wheeler C. J.
There manifestly is no error in the judgment. The witness had no interest in the event of the suit. Hor could the verdict and judgment in this suit be given in evidence for or against him in any suit then pending, or which might be instituted upon the fifty dollar note upon which he was a surety. He was not a party to the record, had no interest in the suit,-—and the judgment which might be rendered in it, could in no way affect the decision of any other suit in which he might be a party. (11 Tex. R. 127.)
The judgment is affirmed.
Judgment affirmed.